DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 13-20 in the reply filed on 07/20/21 is acknowledged. Claims 35, 43, 46, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2021.
Claims 1-8 and 13-20 are currently under consideration on the merits.

Claim Interpretation
Claim 20 recites the term “optionally”. The use of the term “optionally” indicates that the steps/components which follow are not required limitations for the claimed invention and have been examined as such. Claim 20 further recites the term “organoid” which is defined in the specification as synonymous with “three-dimensional tissue construct” and refers to a composition of live cells, typically in a carrier media, arranged in a three-dimensional or multi-layered configuration (as opposed to a monolayer). The term “carrier media” is not defined. Therefore, the term “organoid” is interpreted by the examiner as any composition of living cells in a culture medium or substrate (including 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hubert et al. Cancer Res. 2016 Apr 15;76(8):2465-77 (hereinafter referred to as Hubert et al).
Regarding claim 20- Hubert et al teaches that the inability to effectively treat glioblastomas is partially due to the heterogeneity of cells and the tumor microenvironment (Introduction, paragraph 01). Additionally, Hubert et al teaches that traditional monolayer culture selects for those cells that thrive in the culture environment and prevents the study of long-term relationships between different cell populations grown together, as would be present in a tumor (Introduction, paragraph 03). To combat this, Hubert et al teaches a three-dimensional culture system that supports the long-term growth and expansion of tumor organoids derived from glioblastoma specimens, including patient-derived primary cultures or patient samples, which allows for the study of heterogeneous cell-cell relationships (Abstract; Introduction, paragraph 04). Surgical specimens were isolated from patients, Growth of tumorigenic organoids directly from primary patient samples, paragraph 01).They teach that tumor organoids grew for months and displayed regional heterogeneity with a rapidly dividing outer region of cells surrounded by a hypoxic core of primarily non-stem senescent cells and diffuse, quiescent cancer stem cells (CSCs) (Abstract). Lastly, they teach that organoid cultures can allow the study of stem and non-stem glioblastoma cell populations in the same culture, further dissect the subpopulations found within the glioblastoma cell hierarchy, and serve as a model for medium-throughput drug screening (Discussion, paragraph 03 and last paragraph).
As Hubert et al teaches the culture of patient derived glioblastoma tissue (i.e. multicellular tissue), and that such tumors are comprised of a heterogeneous population of cells, the organoid culture will comprise at least two tumor cells that are from the same tissue but are distinct from one another. Additionally, as the organoids cultured by Hubert et al are derived from primary glioblastoma tissue (i.e. brain tissue), they will comprise additional non-cancerous cell types.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. Cancer Res. 2016 Apr 15;76(8):2465-77 (hereinafter referred to as Hubert et al) in view of Wang et al. Mol Pharm. 2014 Jul 7;11(7):2115-25 (NPL reference 7 of the IDS filed 11/05/2019, hereinafter referred to as Wang et al).
Regarding claims 1, 2, 5-6, and 20- Hubert et al teaches that the inability to effectively treat glioblastomas is partially due to the heterogeneity of cells and the tumor microenvironment (Introduction, paragraph 01). Additionally, Hubert et al teaches that traditional monolayer culture selects for those cells that thrive in the culture environment and prevents the study of long-term relationships between different cell populations grown together, as would be present in a tumor (Introduction, paragraph 03). As such, Hubert et al teaches a three-dimensional culture system that supports the long-term growth and expansion of tumor organoids derived from glioblastoma specimens, including patient-derived primary cultures or patient samples, and allows for the study of heterogeneous cell-cell relationships (Abstract; Introduction, paragraph 04). Surgical specimens were isolated from patients, minced, diluted with tissue culture media, and mixed with Matrigel to form organoids (Growth of tumorigenic organoids directly from primary patient samples, paragraph 01).They teach that tumor organoids grew for months and displayed regional heterogeneity with a rapidly dividing outer region of cells surrounded by a hypoxic core of primarily non-stem senescent cells and diffuse, quiescent cancer stem cells (CSCs) (Abstract). Lastly, they teach that organoid cultures can allow the study of stem and non-stem glioblastoma cell populations in the same culture, further dissect the subpopulations found within the glioblastoma cell hierarchy, and serve as a model for medium-throughput drug screening (Discussion, paragraph 03 and last paragraph).
As Hubert et al teaches the culture of patient derived glioblastoma tissue (i.e. multicellular tissue), and that such tumors are comprised of a heterogeneous population of cells, the organoid culture will comprise two, three, or more tumor cells that are from the same tissue but are distinct from one another. Additionally, as the organoids cultured by Hubert et al are derived from primary glioblastoma tissue (i.e. brain tissue), they will comprise additional non-cancerous cell types such as astrocytes.
	Regarding claim 8- Hubert et al teaches the 3D culture of tumor organoids by isolating patient tumor tissue (i.e. intermixed cells) from patients, mincing the tissue, diluting the minced tissue with Growth of tumorigenic organoids directly from primary patient samples, paragraph 01; Abstract). As the organoid is derived from primary human tumor tissue it will contain an intermixed population of cancerous and non-cancerous cells. 
	Regarding claim 17- Hubert et al teaches that primary tumor tissue was mixed (i.e. encapsulated) with Matrigel to form organoids (growth of tumorigenic organoids directly from primary patient samples, paragraph 01; Abstract) and that viable organoids were similarly created by culturing primary tumorspheres or dissociated CSCs embedded in Matrigel (Establishment of glioblastoma organoids, paragraph 02).
	While Hubert et al teaches a cell construct comprising a hydrogel, a first and second tumor cell that are from the same tissue but distinct, and a non-cancerous cell from the same tissue, they fail to teach wherein the hydrogel is a non-natural hydrogel (claim 1), wherein the hydrogel is a crosslinked hydrogel (claim 3), wherein the hydrogel comprises hyaluronic acid (claim 4), or wherein the hydrogel has a stiffness of about 0.05 to aout 50 kiloPascals at room temperature and atmospheric pressure (claim 18). 
Regarding claims 1, 3, 4, and 18- Wang et al also teaches a 3D glioblastoma (GBM) tumor model (Abstract). Wang et al teaches that while organotypic cultures provide extracellular matrix (ECM) cues, these models have limited control over varying extracellular signals and complicate mechanistic studies (Introduction, paragraph 03). Furthermore, while natural ECM derived hydrogels are highly biomimetic, they do not support the independent tuning of micro-environmental cues and are subject to batch-to-batch variability (Introduction, paragraph 04).  Animal models serve as a more sophisticated alternative to model cell-cell and cell-matrix interactions in tumor formation, however they require the use of immunocompromised animals which limits the potential role of immune cells (Introduction, paragraph 03). Therefore, Wang et al teaches there is a need for an alternative in vitro model to facilitate analysis Introduction, paragraph 03). 
Wang et al teaches the use of a synthetic poly(ethylene-glycol) (PEG) based hydrogel with brain-mimicking and biomechanical properties (Abstract; Introduction, paragraph 04). PEG-based hydrogels are cross-linked with linear PEG-dithiol and MMP-cleavable sequences (Scheme 1) and also incorporate hyaluronic acid to mimic the concentration of this biomolecule found in the brain ECM (Abstract). PEG-based hydrogels have the benefit of being bioinert, can be modified to incorporate biological epitopes such as hyaluronic acid, and the stiffness can be adjusted without altering biochemical components (Abstract; Introduction, paragraph 04). Wang et al suggests these are important aspects for a tumor model as biochemical components such as hyaluronic acid play a significant role in influencing GBM cell fate and tumor progression (Introduction, paragraph 01-02), and matrix stiffness has been shown to effect cell motility and cell proliferation (Introduction, paragraph 04).  Wang et al further teaches that the use of synthetic polymers offer more control and reliability compared to natural ECM matrices (Introduction, paragraph 04). Furthermore, Wang et al teaches that to mimic the ECM stiffness found in the normal brain or GBM tumor tissues they encapsulated U87 cells in a hydrogel with a stiffness of 1kPA or 26kPA, respectively (Abstract; Cell encapsulation in 3D hydrogels, page 2117). They found that matrix stiffness was associated with differential gene expression for matrix remodeling genes, suggesting that matrix stiffness can alter gene expression in GBM cells during tumor development (Abstract; Discussion, paragraphs 01-04) Lastly, Wang et al teaches that their 3D in vitro model can be used to evaluate the efficacy of potential drug candidates (Discussion, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct taught by Hubert et al and replace matrigel with a non-natural hydrogel that was cross-linked, comprised hyaluronic acid, and had stiffness between 1kPA to 26kPA. One of ordinary skill in the art would have been motivated to do so create a in vitro 3D model of GBM. Therefore, one of ordinary skill would reasonably expect that such a hydrogel could be used in similar applications, such as the creation of glioblastoma organoids taught by Hubert et al.

Claims 1-3, 5, 6, 8, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al) and Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al).
Regarding claims 1 and 20- Nguyen et al teaches that angiogenesis is indispensable for the pathological development of tumors that require an adequate blood supply, but that current models have had limited success in identifying the underlying mechanisms (Abstract). As such, they developed a three dimensional cell construct/organoid comprised of a co-culture of glioblastoma and endothelial cells in a gelatin methacrylate hydrogel (GelMA) to mimic the in vivo tumor microenvironment (Abstract). They teach that GFP labeled U87MG cell spheroids were collected from PEG hydrogel microwells and seeded into GelMA hydrogel microwells with human umbilical vein endothelial cells (HUVECs) outside the microwells (Cell seeding in concave microwells, page 291). HUVECs migrated through the microwell to reach the GFP-glioblastoma multiforme (GBM) spheroids (Endothelial cell-induced angiogenesis in GBM, paragraph 01). Lastly, Nguyen et al teaches that their platform can be used to test the efficiency of anti-angiogenic drugs for the treatment of GMB tumor cells (Future studies, page 292).
Regarding claim 3- Nguyen et al teaches that gelatin methacrylate hydrogels are cross-linked (Fig.1).
Regarding claims 5 and 6- Nguyen et al teaches the use of the cell line U87MG (which is derived from brain tissue) to create a 3D glioblastoma culture (Cell culture and GFP transfection, page 290; Cell seeding in concave microwells, page 291; Formation of GBM tumor spheroids, page 291). 
Regarding claim 8- Nguyen et al teaches U87MG spheroids were collected from PEG hydrogel microwells and seeded into GelMA hydrogel microwells with HUVECs outside the microwells (Cell seeding in concave microwells, page 291). HUVECs then migrated through the microwell to reach the GFP-GBM spheroids (i.e. intermixed) (Endothelial cell-induced angiogenesis in GBM, paragraph 01). 
Regarding claim 13- Nguyen et al teaches the construct comprised GFP-labeled U87MG cells and RFP labeled HUVECS (Cell Culture and GFP Transfection, page 290-291).
Regarding claim 16- Nguyen et al teaches a tumor cell to HUVEC ratio of 1:1 (Cell seeding in concave microwells, page 291).
Regarding claim 17- Nguyen et al teaches GBM cells were embedded (i.e. encapsulated) in 3D microwells (Introduction, paragraph 04). Additionally, Nguyen et al teaches that HUVECs migrated through the microwell to reach the GFP-GBM spheroids (Endothelial cell-induced angiogenesis in GBM, paragraph 01).
While Nguyen et al teaches a cell construct comprising a non-natural hydrogel, a tumor cell line derived from brain tissue, and a non-cancerous cell, they fail to teach the following:
wherein the cell construct has a second tumor cell or cell line from the same tissue but distinct from the first tumor cell or cell line, and wherein the non-cancerous cell or cell line is from the same tissue as the tumor cells (claims 1 and 20);
 wherein the second tumor and non-cancerous cell or cell line is derived from the brain, colon, breast, or prostate tissue (claim 5);
 wherein the second tumor cell or cell line is derived from brain tissue and the non-cancerous tissue cells are astrocytes (claim 6);
wherein the cell construct comprises a third tumor cell or cell line of the same tissue type but distinct from the first and second tumor cell or cell line (claim 2);
wherein all of said tumor cells and non-cancerous cells are intermixed (claim 8), labeled with distinct detectable compounds (claim 13), and encapsulated by the hydrogel (claim 17); and
wherein the ratio of the two tumor cell types and non-cancerous cells are in a range of about 1:1 to about 20:1 (claim 16).
Regarding claims 1, 2, 5, 6, and 20- Vamvakidou et al teaches that planar cultures of cancer cell lines are not viable models of investigation for cell-cell and cell-matrix interactions during tumor development (Abstract). Additionally, they teach that monocultures fail to capture the presence of the different cancer cell phenotypes found in a tumor, such as a breast tumor (Introduction, paragraph 01). They further teach that breast tumors are biologically heterogeneous in that they are composed of numerous tumor cell subpopulations (Introduction, paragraph 01). This is an important property of tumors, as the existence of multiple cell subpopulations were shown to be correlated with the process of tumor growth and sensitivity to chemotherapy, radiation, immunotherapy, and hormone therapy (Introduction, paragraph 02). The interactions between tumor cell subpopulations are also expected to play a significant role in growth and behavior within a tumor’s architecture (Introduction, paragraph 03). As such, Vamvakidou et al teaches an in vitro tumor model capable of sustaining long term culture of heterogeneous cell populations could be a powerful tool for investigating the influence of subpopulation diversity on tumor-invasive potential (Introduction, paragraph 03; Introduction, paragraph 04). Additionally, such a model could accelerate early stage drug development and drug delivery studies (Introduction, paragraph 03; Introduction, paragraph 04). 
in vivo, Vamvakidou et al teaches the culture of an organoid/cell construct comprising three separate breast cancer cell lines (Abstract; Introduction, paragraph 01). This allows the analysis of cell-cell and cell-matrix interactions found in vivo (Abstract; Introduction, paragraph 01). They found that tumoroids (i.e. tumor organoids) developed in their study recaptured important features of the temporal-spatial organization of solid tumors, including the presence of necrotic areas at the center and higher levels of cell division at the tumor periphery (Abstract; Introduction, last paragraph; Cellular spatial distribution of heterogeneous tumoroids, page 17; Cell migration potential of heterogeneous tumoroids, page 17; Discussion, paragraph 01).
Yang et al teaches that while several studies suggest that stromal fibroblasts mediate treatment resistance in several cancer types, little is known about how tumor-associated astrocytes modulate the treatment response in brain tumors (Abstract). Additionally, they teach that astrocytes have been shown to upregulate survival genes in brain metastatic tumor cells, but little is known regarding astrocytes ability to mediate similar effects in glioblastoma (Background, paragraph 02). They teach that 3-D model systems better reflect the biology of GBM when compared to 2-D model systems and are less expensive to produce than animal models (Discussion, paragraph 01). They suggests that an ideal preclinical model should be relatively inexpensive, amenable to high-throughput screening, and most importantly, reflect human tumor biology as closely as possible (Discussion, paragraph 01).  As such, Yang et al developed a 3D glioblastoma cell-specific bioluminescent assay for direct measurement of cell viability following treatment with clinically relevant drugs (Abstract). Using their model they found that the presence of astrocytes in GBM constructs/organoids can modulate chemo sensitivity of GBM tumor cells (Abstract; Discussion, paragraph 03; Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct/organoid taught by Nguyen et al to include additional brain tumor cells or cell lines, and to replace HUVECS with another non-cancerous cell in vivo, to allow for the analysis of cell-cell and cell-matrix interactions, and to investigate the influence of subpopulation diversity on tumor invasive potential or drug susceptibility, as taught by Vamvakidou et al. Additionally, one of ordinary skill in the art would have been motivated to include non-cancerous stromal cell types such as astrocytes to better reflect the in vivo tumor biology, as taught by Yang et al. One of ordinary skill would have a reasonable expectation of success as Vamvakidou et al teaches the 3D culture of multiple breast cancer cell lines recapitulated important features of solid tumors. Therefore, one of ordinary skill would expect the addition of additional brain cancer cells or cell lines would similarly be feasible and serve as better models for tumor heterogeneity. Additionally, as Yang et al teaches a 3D co-culture of glioblastoma cell lines and astrocytes, one of ordinary skill would similarly expect that the addition of astrocytes to the culture of tumor cells would be feasible. 
Regarding claims 8, 13, and 17- The combination of Nguyen et al, Vamvakidou et al, and Yang et al teach a cell construct comprising a non-natural hydrogel, first tumor cell or cell line in said hydrogel, a second tumor cell or cell line in said hydrogel that is distinct from the first tumor cell or cell line but derived from the same tissue, and a non-cancerous tissue cell in said hydrogel that is from the same tissue as the first and second tumor cells.
Vamvakidou et al additionally teaches that the three breast cancer cell lines were fluorescently labeled cells and seeded in a bioreactor at predetermined cell densities to assess the extent of heterogeneity in the resulting tumoroids (Development of tumoroids, page 14). Additionally, Vamvakidou et al teaches that to study tumoroid-extracellular matrix interactions the tumoroids were implanted (i.e. encapsulated) into 3-D collagen gels after being cultured in a bioreactor for ten days (Implantation and evaluation of migration potential, page 14). Furthermore, Vamvakidou et al teaches that when tumor cells are mixed, as in their study, cells expressing similar adhesion molecules aggregate Discussion, paragraph 01). Lastly, Vamvakidou et al teaches 3D structures formed by cultured cells in vitro are better models of in vivo tissue than planar cultures of cells, especially for mimicking some of the cell-cell and cell-matrix interactions (Discussion, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell constructs of Nguyen et al, Vamvakidou et al, and Yang et al to include labeling each cell type, intermixing the cells, and encapsulating the cells in the hydrogel. One of ordinary skill in the art would have been motivated to label each cell type to track the cells and assess the extent of heterogeneity, as taught by Vamvakidou et al. Additionally, one of ordinary skill would be motivated to intermix and encapsulate the cells to better model cell-cell and cell-extracellular interactions that occur in vivo, as taught by Vamvakidou et al. One of ordinary skill would have a reasonable expectation of success as Vamvakidou et al teaches that the intermixing of tumor cell types to form 3D cultures and their implantation into extracellular matrices was a viable model for studying cell-cell and cell-matrix interactions. Additionally, one of ordinary skill would have a reasonable expectation of success in labeling each cell type with a distinct detectable compound as as techniques for doing so were well known in the art prior to the effective filing date of the claimed invention.
Regarding claim 16- The combination of Nguyen et al, Vamvakidou et al, and Yang et al teach a cell construct comprising a non-natural hydrogel, first tumor cell or cell line in said hydrogel, a second tumor cell or cell line in said hydrogel that is distinct from the first tumor cell or cell line but derived from the same tissue, and a non-cancerous tissue cell in said hydrogel that is from the same tissue as the first and second tumor cells.
Yang et al further teaches the culture of GBM cells and astrocytes at a ratio of 8:5 (Spheroids formation, page 5). Furthermore, Yang et al teaches that an ideal preclinical model should be relatively Discussion, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the ratio of tumor cells to non-cancerous cells to best replicate the human tumor biology found in vivo. One of ordinary skill in the art would have been motivated to do so as Yang et al teaches that an ideal clinical model is one that best reflects in vivo human tumor biology. One of ordinary skill would have a reasonable expectation of success as methods for seeding cells at specified cell numbers were routine in the art prior to the effective filing date of the claimed invention.

Claims 1, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al) and Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al) as applied to claim 1 above, and further in view of Wang et al. Mol Pharm. 2014 Jul 7;11(7):2115-25 (NPL reference 7 of the IDS filed 11/05/2019, hereinafter referred to as Wang et al).
The teachings of Nguyen et al, Vamvakidou et al, and Yang et al regarding the limitations of claim 1 have been discussed previously. 
However, they fail to teach wherein said hydrogel comprises a hyaluronic acid hydrogel (claim 4) or has a stiffness of about 0.05 to about 50 kiloPascals at room temperature and atmospheric pressure (claim 18). 
Regarding claims 4 and 18- Wang et al also teaches a 3D glioblastoma (GBM) tumor model (Abstract). They teach the use of a synthetic poly(ethylene-glycol) (PEG) based hydrogel with brain-mimicking and biomechanical properties (Abstract; Introduction, paragraph 04). Their PEG-based Abstract). They further teach that PEG-based hydrogels have the benefit of being bioinert, can be modified to incorporate biological epitopes such as hyaluronic acid to mimic the native ECM, and the stiffness can be adjusted without altering biochemical components (Abstract; Introduction, paragraph 04). Wang et al suggests these are important aspects as biochemical components such as hyaluronic acid play a significant role in influencing GBM cell fate and tumor progression (Introduction, paragraph 01-02), and matrix stiffness has been shown to effect cell motility and cell proliferation (Introduction, paragraph 04).  Wang et al teaches that to mimic the ECM stiffness found in the normal brain or GBM tumor tissues they encapsulated U87 cells in hydrogel with a stiffness of 1kPA or 26kPA, respectively (Abstract; Cell encapsulation in 3D hydrogels, page 2117). They found that matrix stiffness was associated with differential gene expression for matrix remodeling genes, suggesting that matrix stiffness can alter gene expression in GBM cells during tumor development and may have a role in promoting tumor growth (Abstract; Discussion, paragraphs 01-04). Lastly, Wang et al teaches that their 3D in vitro model can be used to evaluate the efficacy of potential drug candidates (Discussion, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct made obvious by Nguyen et al, Vamvakidou et al, and Yang et al to optimize the stiffness of the hydrogel and incorporate hyaluronic acid. One of ordinary skill in the art would have been motivated to do so to mimic the ECM composition and stiffness found in the tumor microenvironment in vivo. Doing so would better reflect the natural tumor microenvironment, which Yang et al teaches is an ideal feature for a preclinical tumor model. One of ordinary skill would have a reasonable expectation of success as Wang et al teaches the culture of GBM spheroids in a hydrogel comprising hyaluronic acid and that the hydrogel is capable of being adjusted for matrix stiffness. 

Claims 1, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al) and Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al) as applied to claim 1 above, and further in view of Grotzer et al. Metastasis Treat May 2016;2:149-62 (hereinafter referred to as Grotzer et al) and as evidenced by Pore et al. Cancer Res. 2003;63(1):236-41 (hereinafter referred to as Pore et al), Van Meir et al. Cancer Res. 1994;54(3):649-52 (hereinafter referred to as Van Meir et al.), and Duerr et al. Oncogene. 1998;16(17):2259-64 (hereinafter referred to as Duerr et al).
The teachings of Nguyen et al, Vamvakidou et al, and Yang et al regarding the limitations of claim 1 have been discussed previously. 
Regarding claim 7- Nguyen et al teaches the use of the cell line U87MG for their cell construct (Abstract; Cell culture and GFP transfection, page 290; Cell seeding in concave microwells, page 291; Formation of GBM Tumor spheroids, page 291).
However, Nguyen et al, Vamvakidou et al, and Yang et al fail to teach wherein the second cell line is selected from the group consisting of U138MG, U373MG, and A172 glioblastoma cell lines (claim 7), or selected from a U138 cell line having a p53 and/or EGFR mutation; U373 cell line having p53 and/or EGFR mutation; U87 cell line having a CDKN2A, NF1, and/or PTEN mutation; A172 cell line having a CDKN2A, PTEN, and or/EGFR mutation; and/or a U87 cell line having an EGFR VIII deletion (claim 14), or wherein the tumor cells or cell lines are glioblastoma cell lines selected from those having at least one mutation in a TP53 gene, IDH1 gene, IDH2 gene, PDGFRA gene, NF1 tumor suppressor gene, and/or PTEN gene (claim 15).
Grotzer et al teaches that local infiltration and distal dissemination of tumor cells hamper the efficacy of current treatments against central nervous system (CNS) tumors (Abstract). They teach that a in vitro and ex vivo assay systems have been established to better understand the infiltration and metastatic process, and to identify molecules which are effective in blocking infiltration or metastatic dissemination (Abstract). They further teach that it is now generally accepted that 3D cell culture model systems more accurately reflect the in vivo situation compared to 2D model systems (3D and 3D model systems in primary brain tumor research, page 157). Lastly, they teach that cell lines used for 3D models of glioblastoma/gliomas include U87MG, U138MG, U373MG, A172, and many others (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct of Nguyen et al, Vamvakidou et al, and Yang et al to include glioblastoma cell lines such as U87MG, U138MG, U373MG, and A172 as part of the cell construct. One of ordinary skill in the art would have been motivated to do so as these cell lines were known to be capable of forming 3D glioblastoma structures in #D culture models, which Grotzer et al teaches is generally accepted as more accurately reflecting the in vivo environment. One of ordinary skill would have a reasonable expectation of success as the use of such cell lines for modeling glioblastoma were known in the art prior to the effective filing date of the claimed invention.
Regarding claims 14 and 15- As discussed above, the combination of Nguyen et al, Vamvakidou et al, Yang et al, and Grotzer et al teach the use of U87MG, U138MG, U373MG, A172, and other glioblastoma cell types. The U87MG and A172 cell lines were known to have PTEN mutations, as evidenced by Pore et al and Duerr et al, respectively (Abstract of Pore et al; Fig. 2 of Duerr et al). Additionally, U373MG and A172 cell lines were known to have P53 mutations, as evidenced by Van Meir et al (Table 1). Therefore, the presence of PTEN and/or P53 mutations recited in claims 14 and 15 are properties of above glioblastoma cell lines.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. Nanobioscience. 2016 Apr;15(3):289-93 (hereinafter referred to as Nguyen et al) in view of Vamvakidou et al. J Biomol Screen. 2007 Feb;12(1):13-20 (hereinafter referred to as Vamvakidou et al) and Yang et al. J Transl Med. 2014 Oct 4;12:278 (hereinafter referred to as Yang et al) as applied to claim 1 above, and further in view of Kharkar et al Chem Soc Rev. 2013;42(17):7335-72 (hereinafter referred to as Kharkar et al), Burdick et al. Biomacromolecules. 2005;6(1):386-391 (hereinafter referred to as Burdick et al), and Wang et al. Mol Pharm. 2014 Jul 7;11(7):2115-25 (NPL reference 7 of the IDS filed 11/05/2019, hereinafter referred to as Wang et al.
The teachings of Nguyen et al, Vamvakidou et al, and Yang et al regarding the limitations of claim 1 have been discussed previously. 
However, they fail to teach wherein the hydrogel comprises collagenase and/or hyaluronidase (claim 19).
Kharkar et al teaches that degradable and cell-compatible hydrogels can be designed to mimic the physical and biochemical characteristics of native extracellular matrices and provide tenability of degradation rates and related properties under physiological conditions (Abstract). As such, hydrogels have found widespread applications in the bioengineering fields, including cell encapsulation for controlled 3D culture (Abstract). They further teach that cellular processes such as adhesion, proliferation, spreading, migration, and differentiation, can be controlled with degradable cell-compatible hydrogels with temporal tuning of biochemical or biophysical cues, such as growth factor presentation or hydrogel stiffness (Abstract). Furthermore, they teach that hyaluronic acid (HA) is inherently biocompatible and non-immunogenic and degrades in the presence of hyaluronidase (3.1.1 Hyaluronic acid, paragraph 01). Lastly, they teach that the rapid degradation of HA in the presence of hyaluronidase can lead to rapid changes in mechanical properties such as hydrogel stiffness which may not be desirable in all applications (3.1.1 Hyaluronic acid, paragraph 01).
Fig. 4; Abstract). 
Wang et al teaches the use of a synthetic poly(ethylene-glycol) (PEG) based hydrogel with brain-mimicking and biomechanical properties (Abstract; Introduction, paragraph 04). Their PEG-based hydrogels also incorporated hyaluronic acid to mimic the concentration found in the brain ECM (Abstract). They further teach that PEG-based hydrogels have the benefit of being bioinert, can be modified to incorporate biological epitopes such as hyaluronic acid to mimic the native ECM, and the stiffness can be adjusted without altering biochemical components (Abstract; Introduction, paragraph 04). Wang et al suggests these are important aspects as biochemical components such as hyaluronic acid play a significant role in influencing GBM cell fate and tumor progression (Introduction, paragraph 01-02), and matrix stiffness has been shown to effect cell motility and cell proliferation (Introduction, paragraph 04).  Wang et al teaches that to mimic the ECM stiffness found in the normal brain or GBM tumor tissues they encapsulated U87 cells in hydrogel with a stiffness of 1kPA or 26kPA, respectively (Abstract; Cell encapsulation in 3D hydrogels, page 2117). They found that matrix stiffness was associated with differential gene expression for matrix remodeling genes, suggesting that matrix stiffness can alter gene expression in GBM cells during tumor development and may have a role in promoting tumor growth (Abstract; Discussion, paragraphs 01-04). Lastly, Wang et al teaches that their 3D in vitro model can be used to evaluate the efficacy of potential drug candidates (Discussion, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cell construct taught by Nguyen et al, Vamvakidou et al, and Yang et al to include hyaluronidase in the hydrogel. One of ordinary skill in the art would have been motivated to do so to control cell adhesion, proliferation, spreading, migration, and/or differentiation by tuning biophysical cues such as matrix stiffness, as taught by Karkar et al. One of 
 
Conclusion
Status of the claims
Claims 1-8 and 13-20 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.J/               Examiner, Art Unit 1632             

                                                                                                                                                                            /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635